DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed February 18, 2021.
	Claims 1-20 are pending.  Claims 1 and 17 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on February 18, 2021.  This IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (U.S. 2013/0250675; hereinafter “Hung”).

	Regarding independent claim 1, Hung discloses a memory apparatus (Fig. 8), comprising:
	a non-volatile memory array (Fig. 8: 100), comprising:
	a first erase group (Fig. 2: 26), comprising a plurality of memory groups (Fig. 2: 28s and 30) jointly sharing a first well (Fig. 2: well shared by erase groups), wherein
	a first memory group (Fig. 2: 30) among the memory groups (Fig. 2: 28s and 30) is erased according to a first erase command after the memory apparatus is power-on (Fig. 7: 58 with reference to Fig. 1: steps 10-20),
	a first amount of the memory groups are recovered in a first erase-recover procedure after the first memory groups is erased (Fig. 7: step 62),
	a second memory group among the memory groups is erased according to a second erase command after the first erase-recover procedure (Fig. 7: step 58 and step 60 is equal “NO”), and
	a second amount of the memory groups are recovered in a second erase-recover procedure after the second memory group is erased (Fig. 7: step 64),
	wherein the first amount is greater than the second amount (Fig. 7: if step 60 is equal “YES” then in step 62 the dynamic setting selects a beginning memory address, i.e. the recovery operation is performed to all the not selected group from the first group to the last group, if step 60 is equal “NO” then in step 64 the next beginning memory address is selected, i.e. the first not selected group 28 shown in Fig. 2 is not selected for recovery operation in step 64, i.e. the first amount in step 62 is greater than the second amount in step 64, see page 3, par. 0036).
	Regarding claim 2, Hung discloses wherein in the first-erase recover procedure,
	all the memory groups in the first erase group are recovered; or
	the memory groups in the first erase group, excluding the first memory group, are recovered (see page 3, par. 0033-0036).
Regarding claim 3, Hung discloses the limitation with respect to claim 1. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “the memory groups in the first erase group are classified into a plurality of alternate selection sets in the second erase-recover procedure, wherein a first alternate selection set among the plurality of alternate selection sets is selected for recovery in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 4, Hung discloses the limitation with respect to claim 3. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first alternate selection set includes the second memory group, all the memory groups in the first alternate selection set are recovered in the second erase-recover procedure, or the memory groups in the first alternate selection set, excluding the second memory group, are recovered in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Hung discloses the limitation with respect to claim 3. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first alternate selection set excludes the second memory group, all the memory groups in the first alternate selection set are recovered in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 6, Hung discloses the limitation with respect to claim 1. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “the memory groups in the first erase group are classified into a plurality of preliminary recovery sets in the first erase-recover procedure, and a first preliminary recovery set among the plurality of preliminary recovery sets is selected for recovery in the first erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 7, Hung discloses the limitation with respect to claim 6. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first preliminary recovery set includes the first memory group, all the memory groups in the first preliminary recovery set are recovered in the first erase-recover procedure, or the memory groups in the first preliminary recovery set, excluding the first memory group, are recovered in the first erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 8, Hung discloses the limitation with respect to claim 6. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first preliminary recovery set excludes the first memory group, all the memory groups in the first preliminary recovery set are recovered in the first erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 9, Hung discloses the limitation with respect to claim 6. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein the first preliminary recovery set is determined by a predefined value or a randomly generated value.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 10, Hung discloses the limitation with respect to claim 6. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein the memory groups in the first erase group are classified into a plurality of alternate selection sets in the second erase-recover procedure, wherein a first alternate selection set among the plurality of alternate selection sets is selected for recovery in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 11, Hung discloses the limitation with respect to claim 10. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first alternate selection set includes the second memory group, in the second erase-recover procedure, all the memory groups in the first alternate selection set are recovered, or the memory groups in the first alternate selection set, excluding the second memory group, are recovered.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 12, Hung discloses the limitation with respect to claim 10. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first alternate selection set excludes the second memory group, all the memory groups in the first alternate selection set are recovered in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 13, Hung discloses the limitation with respect to claim 10. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein the memory groups in the first alternate selection set are different from the memory groups in the first preliminary recovery set.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 15, Hung discloses wherein the non-volatile memory array further comprises:
	a second erase group (“multiple erase groups,” see page 2, par. 0022), comprising a plurality of memory groups jointly sharing a second well (“other such well”, see page 2, par. 0022), wherein the plurality of memory groups in the second erase group are not recovered in the first erase-recover procedure nor recovered in the second erase-recover procedure (“such isolation between wells addresses the erase disturb problem for memory groups,” see page 2, par. 0022).
	Regarding claim 16, Hung discloses a control circuitry (see Abstract), coupled to a host and the non-volatile memory array (Fig. 8: 100), wherein the control circuitry received the first erase command and the second erase command from the host (“host” not shown in Figures that apply the commands to the integrated circuit, see page 1, par. 0017), and conducts the first erase-recover procedure and the second erase-recover procedure (see Abstract), and
	a high voltage generator (Fig. 8: 108), coupled to the control circuitry and the non-volatile memory array (see page 3, par. 0037), wherein
	the control circuitry controls the high voltage generator to provide an erase bias voltage to the first memory group according to the first erase command, and provide the erase bias voltage to the second memory according to the second erase command (see page 3, par. 0037).
	Regarding independent claim 17, Hung discloses a control method applied to a non-volatile memory array (Fig. 8: 100) comprising a plurality of erase groups (see page 2, par. 0022), wherein a first erase group (Fig. 2: 26) among the plurality of erase groups (see page 2, par. 0022) comprises a plurality of memory groups (Fig. 2: 28s and 30), wherein the plurality of memory groups jointly share a first well (Fig. 2: well shared by erase groups), and the control method comprises steps of:
	erasing a first memory group (Fig. 2: 30) among the memory groups (Fig. 2: 28s and 30) according to a first erase command after the memory apparatus is power-on (Fig. 7: 58 with reference to Fig. 1: steps 10-20);
	recovering a first amount of the memory groups in a first erase-recover procedure after the first memory group is erased (Fig. 7: step 62);
	erasing a second memory group among the memory groups according to a second erase command after the first erase-recover procedure (Fig. 7: step 58 and step 60 is equal “NO”); and
	recovering a second amount of the memory groups in a second erase-recover procedure after the second memory group is erased (Fig. 7: step 64), wherein the first amount is greater than the second amount (Fig. 7: if step 60 is equal “YES” then in step 62 the dynamic setting selects a beginning memory address, i.e. the recovery operation is performed to all the not selected group from the first group to the last group, if step 60 is equal “NO” then in step 64 the next beginning memory address is selected, i.e. the first not selected group 28 shown in Fig. 2 is not selected for recovery operation in step 64, i.e. the first amount in step 62 is greater than the second amount in step 64, see page 3, par. 0036).
	Regarding claim 18, Hung discloses wherein in the first erase-recover procedure, the control method further comprises a step of:
	recovering all the memory groups in the first erase group; or
	recovering the memory groups in the first erase group, excluding the first memory group (see page 3, par. 0033-0036).
Allowable Subject Matter
Claims 14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 14, there is no teaching or suggestion in the prior art of record to provide the recited third memory group among the memory groups is erased according to a third erase command after the second erase-recover procedure, and the memory groups in a second alternate selection set are recovered in a third erase-recover procedure after the third memory group is erased, wherein the memory groups in the second alternate selection set are different from the memory groups in the first alternate selection set.
	Regarding claim 19, there is no teaching or suggestion in the prior art of record to provide the recited step of the memory groups in the first erase group are classified into a plurality of preliminary recovery sets in the first erase-recover procedure, and a first preliminary recovery set among the plurality of preliminary recovery sets is selected for recovery in the first erase-recover procedure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hung et al. (U.S. 2014/0307504).
Hung et al. teach recover the memory cells of the sub-blocks fabricated in the same well of a target sub-block for erase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825